 

Exhibit 10.1

 



[image_002.jpg]

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN

 

 

NOTE EXCHANGE AGREEMENT AND LETTER OF INVESTMENT INTENT

 

The undersigned hereby tenders this Note Exchange Agreement and applies for the
exchange of all of the principal and accrued interest outstanding (the “Exchange
Amount”) under the Promissory Note indicated on the signature page hereof (the
“Note”) for a new Convertible Promissory Note in the form attached hereto as
Exhibit A with an original principal amount equal to the Exchange Amount (the
“New Note”) and a Warrant in the form attached hereto as Exhibit B for the
purchase of a certain number of shares of Common Stock of Cryoport, Inc. (the
“Company”) at an exercise price of $0.50 per share (the “Warrant,” and
collectively, the “Securities”), upon the terms and conditions set forth below.
The number of shares that will be issuable upon exercise of the Warrant will
equal the Exchange Amount divided by $2.00.

 

In connection with the exchange of the Note, the undersigned hereby assigns,
transfers, conveys, surrenders, and releases to the Note. Concurrently with
delivery of this Note Exchange Agreement, the undersigned shall deliver to the
Company the original Note for cancellation, which Note will be cancelled upon
Company’s acceptance of this Note Exchange Agreement.

 

By execution below, the undersigned acknowledges that the Company is relying
upon the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable securities laws.

 

1.Exchange.

 

(a)Subject to the terms and conditions of this Note Exchange Agreement, the
undersigned hereby irrevocably elects to exchange the Note for the New Note and
the Warrant.

 

(b)THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN. THE
ACQUISITION OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

2.Representations. The undersigned acknowledges and represents as follows:

 

(a)The undersigned has received, and is familiar with the New Note, the Warrant,
and the publicly available filings by the Company with the Securities Exchange
Commission (collectively the “Disclosure Documents”).

 



 

 

 

(b)The undersigned is in a financial position to hold the Securities for an
indefinite period of time and is able to bear the economic risk and withstand a
complete loss of its investment in the Securities.

 

(c)The undersigned believes it, either alone or with the assistance of its
professional advisor, has such knowledge and experience in financial and
business matters that it is capable of reading and interpreting the Disclosure
Documents and evaluating the merits and risks of the prospective investment in
the Securities and has the net worth to undertake such risks.

 

(d)The undersigned has obtained, to the extent it deems necessary, professional
advice with respect to the risks inherent in the investment in the Securities,
and the suitability of the investment in the Securities in light of its
financial condition and investment needs.

 

(e)The undersigned believes that the investment in the Securities is suitable
for it based upon its investment objectives and financial needs, and the
undersigned has adequate means for providing for its current financial needs and
contingencies and has no need for liquidity of investment with respect to the
Securities.

 

(f)The undersigned understands that no public market for the Securities exists,
or is likely to develop, and that it may not be possible to liquidate this
investment readily, if at all, in the case of an emergency or for any other
reason.

 

(g)The undersigned recognizes that an investment in the Securities involves a
high degree of risk.

 

(h)The undersigned realizes that (1) the exchange of the Note for the Securities
and the shares into which they may be exchanged is a long-term investment, (2)
the undersigned must bear the economic risk of investment for an indefinite
period of time because the Securities and any such shares that may be issued
upon exercise of the Warrant will not have been registered under the Securities
Act of 1933 and, therefore, cannot be sold unless they are subsequently
registered under said Act or an exemption from such registration is available
and (3) the transferability of the Securities and such shares is restricted
pending effectiveness of such a registration of qualification for an exemption.

 

(i)The undersigned has been advised that the offering and issuance of Securities
and any exchange of the Securities will not be registered under the Securities
Act of 1933 or the relevant state securities laws but are being offered and
issued pursuant to exemptions from such laws and that the Company’s reliance
upon such exemptions is predicated in part on the undersigned’s representations
as contained herein. The undersigned represents and warrants that the Securities
are being acquired for the undersigned’s own account and for investment and
without the intention of reselling or redistributing the same, that it has made
no agreement with others regarding any of such Securities and that its financial
condition is such that it is not likely that it will be necessary to dispose of
any of the Securities in the foreseeable future.

 



2

 

 

(j)The undersigned represents and warrants that it is a bona fide resident of,
and is domiciled in the state indicated on the signature page below under
“Address”, and that the Securities are being acquired by it in its name solely
for its own beneficial interest and not as nominee for, or on behalf of, or for
the beneficial interest of, or with the intention to transfer to, any other
person, trust or organization.

 

(k)The undersigned understands that the representations contained below are made
for the purpose of qualifying it is an “accredited investor” as that term is
defined in Regulation D of the General Rules and Regulations under the
Securities Act of 1933 and for the purpose of inducing a sale of securities to
it. The undersigned hereby represents that the statement or statements
initialled below are true and correct in all respects. The undersigned
understands that a false representation may constitute a violation of law, and
that any person who suffers damage as a result of a false representation may
have a claim against the undersigned for damages.

 

(l)The undersigned understands that certificates evidencing the Securities may
bear the following or any similar legend (in addition to any other legends that
may be required):

 

(i) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(ii) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

(m)The undersigned represents and warrants that it did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

(n)Since the date on which undersigned first learned about the investment
opportunity, the undersigned has not disclosed any information regarding such
opportunity to any third parties (other than its affiliates and legal,
accounting and other advisors who are bound by agreements or duties of
confidentiality) and has not engaged in any purchases or sales involving the
securities of the Company (including, without limitation, any short sales
involving the Company’s securities). The undersigned agrees that it will not
engage in any purchases or sales involving the securities of the Company
(including short sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The undersigned agrees that it will not
use any of the Securities acquired pursuant to this Note Exchange Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “short sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act, whether or not against the box, and all types
of direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the 1934 Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker dealers or
foreign regulated brokers.

 



3

 

 

(o)The undersigned acknowledges that prior to acquiring the Securities, the
undersigned has been provided with financial and other written information about
the Company and the terms and conditions of the offering. The undersigned has
been given the opportunity by the Company to obtain such information and ask
such questions concerning the Company, the Securities and the undersigned’s
investment as the undersigned felt necessary, and to the extent the undersigned
took such opportunity, the undersigned received satisfactory information and
answers. If the undersigned requested any additional information which the
Company possessed or could acquire without unreasonable effort or expense which
was necessary to verify the accuracy of the financial and other written
information furnished to the undersigned by the Company, such additional
information was provided to the undersigned and was satisfactory.

 

3. Accredited Investor Status. The undersigned is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act of 1933,
as amended (the “Act”). The specific category or categories of “accredited
investor” applicable to the undersigned are as follows:

 

(a)Accredited individual investors must initial either or both of the following
two statements:

 

_____ (1)I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in each of the most recent two years or joint income with my spouse of more than
$300,000 in each of such years and I reasonably expect to have an individual
income in excess of such amounts for the current year.

 

_____ (2)I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a combined individual net worth, in excess of
$1,000,000. For purposes of this questionnaire, “net worth” excludes the equity
in my or our primary residence.

 

(b)Accredited partnerships, corporations or other entities must initial one or
more of the following statements, and must initial the last statement:

 

______ (1)The undersigned hereby certifies that all of the beneficial equity
owners of the undersigned qualify as accredited individual investors under items
(a)(1) or (a)(2) above. (Those attempting to qualify under this item may be
required to provide additional information beyond the equity owner of the
entity.)

 

______ (2)The undersigned is a bank or savings and loan association as defined
in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the Act acting either in
its individual or fiduciary capacity.

 

______ (3)The undersigned is an insurance company as defined in Section 2(a)(13)
of the Act.

 



4

 

 

______ (4)The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act.

 

______ (5)The undersigned is a trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Securities, and the
undersigned is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Act.

 

______ (6)The undersigned is a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

______ (7)This Agreement has been duly authorized by all necessary action on the
part of the undersigned, has been duly executed by an authorized officer or
representative of the undersigned, and is a legal, valid and binding obligation
of the undersigned enforceable in accordance with its terms.

 

[The remainder of this page has been intentionally left blank.]

 

5

 

 

The undersigned is exchanging the following note:

 

Convertible Promissory Note dated as of _______________, ____, with an original
principal amount of $______________.

 

Manner in which title to the New Note and Warrants are to be held (please
initial one):

 



_____ Individual _____ Joint tenants with Right of Survivorship     _____
Community Property _____ Tenants-in-Common     _____ Corporation _____ Trust    
_____ IRA _____ Qualified Retirement Plans     _____ SEP/SIMPLE _____ LLC    
_____ Partnership _____ Other



 

 





IN WITNESS WHEREOF, the undersigned has executed this Note Exchange Agreement
this ________ ___, 2015



 

 



          Name:     Name:  



 

  



 

* * * * * * * *

 

6

 

 

PLEASE PRINT BELOW THE REGISTRATION

INFORMATION OF EACH INDIVIDUAL OR ENTITY EXCHANGING

 

 

INDIVIDUAL and JOINT   ENTITY (Please type or print name[s] exactly as it should
appear on the Certificate)   (Please type or print name[s] exactly as it should
appear on the Certificate)             Name(s) Typed or Printed   Name Typed or
Printed             Daytime Phone   Business Phone             Email Address  
Email Address             Address to Which Correspondence Should be Directed:  
Address to Which Correspondence Should be Directed:                            
                        Name Person to Contact Social Security Number          
    Entity’s Taxpayer Identification Number





 

7

 

 

EXHIBIT A

 

NEW PROMISSORY NOTE

 

8

 

 

EXHIBIT B

 

WARRANT

 



9

 

